DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/5/22 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites a second pressure regulator, a second shut-off valve, a second bleed valve, a second fixed-volume chamber before reciting a first one of each of these elements. Further the claim then recites a third fixed volume chamber, however there are only two chambers recited in the first claim, therefore, jumping to a third without a clear first and second first makes the claims unclear. 
Similarly, claims 15 and 20 recite numbered structures out of order. Applicant is asked to clarify the claims by reciting numbered structures in numbered order or to introduce all the structures (ex. First, second, and third, first and then to describe how each of these interact. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13,15, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (US 2008/0103432 A1).
With regard to claim 13, Sanchez discloses a method comprising: fluidly coupling an automatic gas filling consumable (26) containing a syringe (104) to a port (34) of an ophthalmic surgical consule (11); selecting a particular retinal tamponading gas ([0009], [0017]); filling the syringe with the retinal tamponading gas from the console ([0009]); and after filling, the syringe is removed form the automatic gas filling consumable for subsequent use by a surgeon (]0024]-[0025]).
With regard to claim 15, Sanchez discloses wherein filling the syringe with the retinal tamponading gas comprises: controlling a first pressure regulator (20) to charge an interior volume of a first fixed- volume chamber (30) with gas from a first gas supply input (12), to a first predetermined pressure ([0021]), based on feedback from a first pressure transducer (60); after the interior volume of the first fixed-volume chamber is charged to the first predetermined pressure, opening a first shut-off valve (50), thereby allowing fluid communication between the interior volume of the first fixed-volume chamber and an interior volume of 
With regard to claim 16, Sanchez discloses wherein filling the syringe with the retinal tamponading gas further comprises: controlling a second pressure regulator (22) to charge an interior volume of a second fixed-volume chamber (32) with gas from a second gas supply input (14), to a second predetermined pressure ([0021]), based on feedback from a second pressure transducer (62); after the interior volume of the second fixed-volume chamber is charged to the second predetermined pressure, opening a second shut-off valve (52), thereby allowing 7Application No.: 16/271,138 Filed: February 8, 2019Attorney Docket No. PAT058048-US-NP OFFICE ACTION RESPONSE fluid communication between the interior volume of the second fixed-volume chamber and the interior volume of the third fixed-volume chamber (54); and after pressures in the second and third fixed-volume chambers are equalized, opening a third shut-off valve (56), thereby enabling mixed gases from the interior volume of the third fixed-volume chamber to flow to the port (34) of the ophthalmic surgical console coupled to the syringe (104).
With regard to claim 17, Sanchez discloses further comprising performing said opening of the third shut-off valve, after pressures in the second and third fixed-volume chambers are equalized ([0021]), responsive to detecting that an intraocular syringe is connected to the port of the ophthalmic surgical console coupled to the syringe ([0020]).
With regard to claim 18, Sanchez discloses wherein the first predetermined pressure is calculated based on user input from a user interface ([0017], [0021]).  
With regard to claim 19, Sanchez discloses wherein a desired gas concentration is determined based on information obtained from an intraocular syringe connected to the port of the ophthalmic surgical console coupled to the syringe ([0020], [0021]), via an electrical or radio- frequency (RF) with a component in or attached to the intraocular syringe, and the first predetermined pressure is calculated based on the desired gas concentration ([0020], [0021]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanhez et al. (US 2008/0103432 A1) in view of Olivera et al. (US2008/0146988 A1). 
With regard to claim 14, Sanchez discloses wherein filling the syringe with the retinal tamponading gas comprises: controlling a second pressure regulator (22, Fig. 1), a second shut-off valve (52), and a second 6Application No.: 16/271,138 Filed: February 8, 2019 Attorney Docket No. PAT058048-US-NPOFFICE ACTION RESPONSE bleed valve (82) to flush a path between a second fixed-volume chamber (32 can be considered chamber as it holds the fluid) and a third fixed- volume chamber (54 can be considered a fixed volume chamber, as it is defined by the size of the regulator and holds the fluid) with gas from a second gas supply input (14), thereby purging said path of residual gas or gases from a prior use of the ophthalmic surgical console; closing the second shut-off valve and the second bleed valve after said purging ([0023], the process of purging is repeated to fill the syringe); controlling a first pressure regulator (20), a first shut-off valve (50), a first fixed-volume chamber (30) with gas from a first gas supply input, thereby purging the interior volume of the first fixed-volume chamber of residual gas or gases from the prior use of the ophthalmic surgical console ([0023]); and closing the first shut-off valve a after said purging of the interior volume of the first fixed-volume chamber ([0023]).
However, Sanchez does not disclose a first and second bleed valve. 
Olivera teaches a similar system having first and second chambers (205 and 210) each having a first and second bleed valve (235/230 and 240/225). These bleed valves for each chamber can be added to the device of Sanchez to prevent pressure buildup in the system ([0041]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sanchez to include a first and second bleed valve as taught by Olivera for the purpose of preventing pressure buildup in the system ([0041]). 
Allowable Subject Matter
	
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783